 1   XAVIER BECERRA
     Attorney General of California
 2   MIGUEL NERI
     Supervising Deputy Attorney General
 3   JORGE AGUILAR II
     Deputy Attorney General
 4   State Bar No. 238111
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0002
      Fax: (510) 622-2270
 7    E-mail: Jorge.Aguilar@doj.ca.gov
 8   Attorneys for Defendants Department of Motor
     Vehicles; Carrie Stanton
 9

10   ROGERS JOSEPH O’DONNELL
     Aaron P. Silberman (State Bar No. 161021)
11   asilberman@rjo.com
     Aaron M. Scolari (State Bar No. 237397)
12   ascolari@rjo.com
     311 California Street
13   San Francisco, California 94104
     Telephone: 415.956.2828
14   Facsimile: 415.956.6457
15   Attorneys for Plaintiff Luz Velarde
16
                                  UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18

19

20   LUZ VELARDE,                                           Case No. 18-cv-03749-HSG
21                           Plaintiff, STIPULATION TO CONTINUE
                                        DEADLINES TO COMPLETE FACT
22             v.                       AND EXPERT DISCOVERY, AND TO
                                        HEAR DISPOSITIVE MOTIONS;
23                                      ORDER (as modified)
     DEPARTMENT OF MOTOR VEHICLES,
24   CARRIE STANTON,
                                        Action Filed: June 25, 2018
25                         Defendant.
26

27

28
                                                        1
                                           Stipulation to Extend Scheduling Order Deadlines (18-cv-03749-HSG14)
                                                                                                       496194.3
 1                  Plaintiff Luz Velarde (“Plaintiff”) and Defendant Department of Motor Vehicles
 2   (“DMV” or “Defendant”), by and through their attorneys of record, jointly stipulate as follows:
 3                  1.      WHEREAS, the Parties have continued to explore possible resolution of
 4   this action following the mediation with mediator Claudia Viera on May 28, 2019.
 5                  2.      WHEREAS, a central issue in this matter is the amount of service credit
 6   Plaintiff has accumulated during her employment with DMV as it affects the type and amount of
 7   retirement benefits she is entitled to receive from the California Public Employees’ Retirement
 8   System (“CalPERS”) upon retirement.
 9                  3.      WHEREAS, Plaintiff contends that DMV has improperly caused a
10   decrease in the amount of service credit she has with the DMV, a claim which DMV denies.
11                  4.      WHEREAS, the Parties are working together to resolve a potential issue
12   with Plaintiff’s service credit with DMV and this is a critical issue that affects the course of this
13   litigation and possible resolution.
14                  5.      WHEREAS, the Parties agree to extend the non-expert and expert
15   discovery deadlines and the dispositive motion hearing deadline by 45 days to allow time for an
16   orderly and efficient review, investigation, and potential resolution of the service credit issue,
17   which may help resolve the case.
18                  6.      WHEREAS, pursuant to the Court’s June 12, 2019 Revised Scheduling
19   Order, the Court set the following deadlines:
20

21                          Event                                                Date
22    Close of Fact Discovery                               July 15, 2019
23    Exchange of Opening Expert Reports                    July 29, 2019
24    Exchange of Rebuttal Expert Reports                   August 12, 2019
25    Close of Expert Discovery                             August 26, 2019
26    Dispositive Motion Hearing Deadline                   October 3, 2019 at 2:00 p.m.
27    Pretrial Conference                                   January 14, 2020 at 3:30 p.m.
28
                                                        2
                                           Stipulation to Extend Scheduling Order Deadlines (18-cv-03749-HSG24)
                                                                                                       496194.3
 1
      7-Day Jury Trial                                    February 3, 2020 at 8:30 a.m.
 2
                   7.       WHEREAS, in light of the above, the Parties have agreed to the following
 3
     continued deadlines:
 4

 5
                            Event                                              Date
 6
      Close of Fact Discovery                             August 29, 2019
 7
      Exchange of Opening Expert Reports                  September 12, 2019
 8
      Exchange of Rebuttal Expert Reports                 September 26, 2019
 9
      Close of Expert Discovery                           October 10, 2019
10
      Dispositive Motion Hearing Deadline                 November 18, 2019 at 2:00 p.m. (or the
11
                                                          Court’s next available date)
12

13          IT IS SO STIPULATED.
14

15   Dated: July 9, 2019                                    Respectfully Submitted,

16                                                          XAVIER BECERRA
                                                            Attorney General of California
17
                                                            By:   /s/ Jorge Aguilar II
18
                                                            JORGE AGUILAR II
19                                                          Deputy Attorney General
                                                            Attorneys for Defendants Department of
20                                                          Motor Vehicles; Carrie Stanton

21

22
     Dated: July 9, 2019                                   ROGERS JOSEPH O'DONNELL
23

24                                                         By: /s/ Aaron M. Scolari
                                                           AARON P. SILBERMAN
25                                                         AARON M. SCOLARI

26                                                         Attorneys for Plaintiff
                                                           LUZ VELARDE
27

28
                                                      3
                                         Stipulation to Extend Scheduling Order Deadlines (18-cv-03749-HSG34)
                                                                                                     496194.3
 1                                              ORDER
 2                 Pursuant to the Stipulation of the Parties and for good cause shown, the Court

 3   SETS the following schedule:

 4

 5                          Event                                            Date

 6    Close of Fact Discovery                           August 29, 2019

 7    Exchange of Opening Expert Reports                September 12, 2019

 8    Exchange of Rebuttal Expert Reports               September 26, 2019

 9    Close of Expert Discovery                         October 10, 2019
10    Dispositive Motion Hearing Deadline               November 21, 2019 at 2:00 p.m.
11    Pretrial Conference                               January 14, 2020 at 3:00 p.m.
12    7-Day Jury Trial                                  February 3, 20120 at 8:30 a.m.
13
            IT IS SO ORDERED.
14

15   Dated: July 11, 2019
16                                                        HAYWOOD S. GILLIAM, JR.
                                                          United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                                                                Order (18-cv-03749-HSG)
                                                                                               496194.3
